Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-14, 22-25, and 46 are presented for examination.
Claims 1, 8 and 22 are amended. 
Claims 4, 15-21 and 26-45 are canceled.
Claim 46 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 8 paragraph 4 -  page 12 (all), filed December 22, 2021, with respect to claims 1-3, 5, 7-9, 11-14, 22-25, and 46  have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A second new ground of rejection is further presented in view of Jin et al. (US Pub. No.: 2019/0149421).

Regarding claim 1, the applicant first argued that, see page 10 paragraph 1 – page 11, “ … It can be seen from the information above and Fig.3 that, in Ahmadzadeh, the PDCP sequence ACK component 730 (allegedly corresponding to the UE in claimed invention) receives from the base station the ACK message (allegedly corresponding to the first buffer resetting information) corresponding to the packets the ACK message itself is transmitted by the network side to the UE through the PDCP PDU. As a result, Ahmadzadeh does not teach or suggest at least the above limitations of amended claim 1. 
In addition, Shreevastav relates to a transmitting device and methods performed thereby for handling a buffer reset, and a receiving device and methods performed thereby for handling the buffer reset, Eravelli relates to efficiently detecting out-of-synchronization between a compressor component and decompressor component and correcting the out-of- synchronization issue, Quan relates to a preset dictionary synchronization method and device, Park relates to systems, apparatuses, and methods for communications associated withEthernet type packet data unit sessions, relates to methods and apparatuses for appropriately providing communication services in wireless communication systems, Kim relates to a method and apparatus for processing data in a wireless communication system, and Liu relates to data for Uplink Data Compression (UDC) transaction flow with UDC checksum and error handling. However, none of these cited documents remedies the deficiencies of Ahmadzadeh with respect to amended claim 1. 
Therefore, independent claim 1 should be allowable for at least the reasons noted above. Independent claims 8 and 22 include similar limitations, and are also allowable for at least similar reasons as discussed above with respect to claim 1. Dependent claims 2-3, 5-7, 9- 14, 23-25, and 46 depend from one of independent claims 1, 8, and 22, and are therefore allowable for at least the same reasons as the respective independent claim. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Ahmadzadeh clearly teaches, determining, by a network side device (see Fig.3-4, a base station 105), whether content in a compression buffer (see Fig.6, a block diagram of a UE configured for buffer status reports in an evolved data compression scheme, eDCS BSR component 510-a also include an uncompressed buffer component 605, a compressed buffer component 610, and a BSR component 615) of a UE (see Fig.3-4, a UE 115) is identical to content in a decompression buffer of the network side device (see Fig.3, Fig.4, see para. 0235-0240, the transmitted packets includes compressed packets, uncompressed packets, or a combination of compressed and uncompressed packets. At step 325, the base station 105-a send an acknowledgement (ACK) for each received packet, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed the compression buffer is identical to content in a decompression buffer of the network side device, and per step 330,  the compressed and uncompressed copies of the packet is removed from the corresponding buffers);
	wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) (see Fig.3, para. 0234-0237,  at step 325, the base station 105-a  send an acknowledgement (ACK) for each received packet, thereby resetting the first buffer, also the packet is acknowledged when packets corresponding to all the previous PDCP sequence numbers are RLC acknowledged by the base station 105-a, and per step 330, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet may be removed from the corresponding buffers at step 330, clearly transmitting the first buffer resetting information through PDCP PDU,  by sending/ACK all the previous PDCP sequence numbers, to clear/reset/resetting buffers, see also Fig.7, para. 0263-0267, 0270-0273, The PDCP sequence ACK component 730 may be configured such that receiving the ACK may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence as described above with reference to FIGS. 2-4). 


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eravelli et al. (US Pub. No.: 2015/0085835), and further in view of Ahmadzadeh et al. (US Pub. No.: 2016/0142934).

As per claim 1, Eravelli disclose A buffer control method for a network side device (see Fig.1, para. 0032, a wireless communication system 100 is configured to facilitate transmitting vast amount of data from a mobile device to a network at a fast data transfer rate by synchronizing a compressor and a decompressor for data packet compression and decompression. Wireless communication system 100 includes at least one user equipment (UE) 114 that may communicate wirelessly with one or more network 112 / a network side device), comprising: 
receiving, by the network side device, first check information transmitted by a User Equipment (UE) (see Fig.1, para. 0032-0033, a wireless communication system 100 comprises at least one set of user equipment 114 (equivalent to a user side), and the user equipment 114 can wirelessly communicate with, on one or more wireless links 125 and via a service node, one or more networks 112 (equivalent to a network side), see also para. 0034, the call processing component 140 may also be operable to synchronize compressor memory 130 of compressor component 144 and decompressor memory 132 of decompressor component 156. For example, synchronization component 148 may be operable to 
when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE (see para. 0032-0034, a synchronization assembly 148 can be used to reset, in response to determining that a compressor memory 130 and a decompressor memory 132 are out-of-synchronization, the compressor memory 130 and the decompressor memory 132 (equivalent to disclosing first buffer reset information) to a predetermined state).

Although Eravelli disclose when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE;

Eravelli however does not explicitly disclose determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device; wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU);

Ahmadzadeh however disclose determining, by a network side device (see Fig.3-4, a base station 105), whether content in a compression buffer (see Fig.6, a block diagram of a UE configured for buffer status reports in an evolved data compression scheme, eDCS BSR component 510-a also include an uncompressed buffer component 605, a compressed buffer component 610, and a BSR component 615) of a UE (see Fig.3-4, a UE 115) is identical to content in a decompression buffer of the network side device (see Fig.3, Fig.4, see para. 0235-0240, the transmitted packets includes compressed packets, uncompressed packets, or a combination of compressed and uncompressed packets. At step 325, the base station 105-a send an acknowledgement (ACK) for each received packet, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet is removed from the corresponding buffers at step 330. A packet the compression buffer is identical to content in a decompression buffer of the network side device, and per step 330,  the compressed and uncompressed copies of the packet is removed from the corresponding buffers);
	wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) (see Fig.3, para. 0234-0237,  at step 325, the base station 105-a  send an acknowledgement (ACK) for each received packet, thereby resetting the first buffer, also the packet is acknowledged when packets corresponding to all the previous PDCP sequence numbers are RLC acknowledged by the base station 105-a, and per step 330, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet may be removed from the corresponding buffers at step 330, clearly transmitting the first buffer resetting information through PDCP PDU,  by sending/ACK all the previous PDCP sequence numbers, to clear/reset/resetting buffers, see also Fig.7, para. 0263-0267, 0270-0273, The PDCP sequence ACK component 730 may be configured such that receiving the ACK may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence as described above with reference to FIGS. 2-4, see also para. 0019,  the receiving the acknowledgement may include receiving RLC ACK messages corresponding to previously transmitted packets of a packet data convergence protocol (PDCP) sequence / PDCP PDU, para. 0210, 0212, the compression is applied for different traffic types and may be dynamically engaged to perform no compression, header only compression, or both header and payload compression. eDCS may be implemented in the Packet Data Convergence Protocol (PDCP) layer in a UE 115 and eNB 150 / transmitting information through PDCP PDU). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the network side device, whether 

As per claim 3, the combination of Eravelli and  Ahmadzadeh disclose the buffer control method according to claim 1.

Ahmadzadeh further disclose wherein the first buffer resetting information is used to indicate the UE to release or empty the compression buffer of the UE (see para. 0236-0239, when a packet (compressed or uncompressed) is successfully acknowledged by the base station 105-a, the compressed and uncompressed copies of the packet is removed {empty}  from the corresponding buffers at step 330).

As per claim 8, claim 8 refers to a buffer control method for a UE and is rejected the same way as claim 1.

Claims 2, 5-7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eravelli et al. (US Pub. No.: 2015/0085835), in view of Ahmadzadeh et al. (US Pub. No.: 2016/0142934), and further in view of Shreevastav (US Provisional 62/584165 (herein under prov165), and further published as US Pub. No.:2020/0296623).

As per claim 2, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 1.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC). 

Shreevastav however disclose acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC) (see Fig.4, para 0070-0071, a header comprising information about an enabled uplink data compression feature of one or more data PDUs, may be understood to be part of a Packet Data Convergence Protocol (PDCP) header when the uplink data compression feature is configured. For example, a UDC header, e.g., 1 byte, may be understood to be part of a PDCP header when UDC is configured. UDC may be used here as an illustrative example of an uplink data compression feature, see also prov165, page 5, page 7, Fig.5). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquiring, by the network side device, capability information of the UE, wherein the capability information comprises an indication indicating whether the UE supports an Uplink Data Compression (UDC), as taught by Shreevastav, in the system of Eravelli and Ahmadzadeh, so as to improve the handling of errors in communications between a compressor and a decompressor, see Shreevastav, paragraphs 13-14.

As per claim 5, the combination of Eravelli, Ahmadzadeh and Shreevastav disclose the buffer control method according to claim 2.

Shreevastav further disclose when the UE supports the UDC, transmitting, by the network side device, at least one of UDC activating indication, dictionary activating or enabling indication, and M.sup.th  a receiving device receives uplink data compression (UDC) compressed data packets. Each UDC compressed data packet comprises a UDC header with a checksum. The RX device decompresses the UDC compressed data packets. Each corresponding uncompressed data packet is pushed into a UDC compression buffer. The RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

As per claim 6, the combination of Eravelli, Ahmadzadeh and Shreevastav disclose the buffer control method according to claim 5.

Shreevastav further disclose when the UE is in a connected state, transmitting, by the network side device, UDC configuration information to the UE, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

As per claim 7, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 1.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device. 

Shreevastav however disclose transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the network side device to release or empty a compression buffer of the network side device (see Fig.3, para. 0027-0028, In step 313, BS 302 detects a checksum mismatch and sends a PDCP control PDU to UE 301. The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2). In step 315, UE 301 restarts UDC compression and generates a first compressed UDC data packet from the uncompressed packet queue (e.g., buffer 216 in FIG. 2). The first compressed UDC packet is saved in the compressed packet queue (e.g., buffer 217 in FIG. 2) to be transmitted over RLC AM bearer. In step 316, UE 301 transmits the first compressed UDC packet with reset indication to BS 302. In response to the reset indication, BS 302 resets its own UDC compression memory and performs normal checksum checking and UDC decompression accordingly).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, by the network side device, second check information to the UE; and receiving, by the network side device, second buffer resetting information transmitted by the UE, wherein the second buffer resetting information is used to indicate the compression buffer of the network side device, as taught by Shreevastav, in the system of Eravelli and Ahmadzadeh, so as to improve the handling of errors in communications between a compressor and a decompressor, see Shreevastav, paragraphs 13-14.

As per claim 9, claim 9 is rejected the same way as claim 5.

As per claim 11, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 8.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication. 

Shreevastav however disclose when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration information comprises one or more of UDC deactivating indication, UDC dictionary resetting indication and UDC dictionary reloading indication (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the UE is in a connected state, receiving, by the UE, UDC configuration information from the network side device, wherein the UDC configuration 

As per claim 12, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 11.

Shreevastav further disclose when the UE receives the UDC deactivating indication, disabling, by the UE, the UDC, and not performing the UDC on a subsequent PDCP data packet; when the UE receives the UDC dictionary resetting indication, emptying, by the UE, the compression buffer; and when the UE receives the UDC dictionary reloading indication, reloading, by the UE, a dictionary into the compression buffer (see para. 0014, the transmitting device operates in a communications network. The transmitting device sends an indication to a receiving device. The receiving device performs a reset on a buffer of the transmitting device. The transmitting device switches, based on the performed reset, a first value in an indication to a second value. The indication is of the reset of the buffer. The transmitting device sets the indication to the second value for all packets generated by the transmitting device after the performed reset. This is set until the second value is switched again by the transmitting device in another indication, based on another performed reset of the buffer. The transmitting device then sends the indication with the second value to a receiving device. The receiving device operates in the communications network. The second value indicates that the reset was performed by the transmitting device). 

As per claim 13, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 8.

The combination of Eravelli and Ahmadzadeh however does not explicitly disclose receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device.

Shreevastav however disclose receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression buffer of the UE is identical to content in a compression buffer of the network side device; and when the content in the compression buffer of the network side device is different from the content in the decompression buffer of the UE, transmitting, by the UE, second buffer resetting information to the network side device (see para. 0040, out of sync conditions between an UL compressor, e.g., a UE, and a decompressor, e.g., an eNB, may happen when data compression is used. The checksum may be used by the decompressor to detect UL compression memory out of sync' conditions between the UL compressor and decompressor. After the discovery of an out of sync condition, the decompressor may need to notify the compressor. The compressor may then perform a buffer reset. A buffer reset may be understood as resetting the buffer comment to initial pre-defined values or initializing with all Zero or Null values. A buffer reset may be understood to have the effect of addressing any synchronization issues, e.g., mismatch, between buffer content of the sender and receiver, by enabling to regain synchronization. This may be achieved by allowing the transmitter to initiate compression of the packet again, which in turn may lead to the successful decompression by the receiver. After the notification, the decompressor may also need to be able to identify whether the incoming packets are the packets before the reset or after the reset was performed. If this is not identified, the decompressor entity, e.g., the eNB PDCP, will not know whether to discard the packet or to forward the packet to the upper layer, see also para. 0097-0110). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the UE, second check information transmitted by the network side device; determining, by the UE, whether content in a decompression 

As per claim 14, the combination of Eravelli and Ahmadzadeh the buffer control method according to claim 13.

Shreevastav however disclose wherein the second buffer resetting information is used to indicate the network side device to release or empty the compression buffer of the network side device (see para. 0007, the RX device transmits an error indication to indicate an error of a UDC compressed data packet upon detecting a checksum mismatch. The RX device receives a subsequent UDC compressed data packet comprising a reset indication and in response resets the UDC compression buffer, see para. 0023, BS 102 sends an error indication to UE 101, which resets the compression memory 130. UE 101 then sends a reset indication to BS 102 to reset the compression memory 140. At this point, UDC compression memory is re-synchronized and UE 101 and BS 102 starts over UDC from the beginning, see also Fig.4, para 0029). 

As per claim 22, Quan disclose A dictionary configuration method for a UE, comprising:
 acquiring, by the UE, an indication or a dictionary from a network side device (see Fig.1-5, 129-0139, when the identification information includes the identification of the preset dictionary in the preset dictionary information, a confirmation message sent by the network side device confirming to use the preset dictionary in the preset dictionary information is received, before receiving the preset dictionary information sent by the network side device, it further includes: obtain the identifier of the usable dictionary broadcast by the network side device); and 

wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, a message transmitted by the network side device, and activating or deactivating, by the UE, the dictionary for the UDC in accordance with the PDU, wherein the message carries at least one of a dictionary deactivating or disabling indication, dictionary activating or enabling indication, a dictionary resetting indication, and an identifier of one of the dictionaries pre-stored in the UE (see para. 0044, sending preset dictionary information to the terminal, where the preset dictionary information includes a preset dictionary, and the preset dictionary is a dictionary configured by the network side device for the terminal to be used in the uplink data compression UDC, also para. 0090, the network side device sends the preset dictionary information through NAS signaling or RRC signaling, see also para. 0087, when the UDC capability information indicates that the terminal does not store a dictionary corresponding to the identifier of the usable dictionary, the network side device sends the preset dictionary intonation to the terminal / UDC dictionary reloading/loading information not stored/ indication, see also para. 0193).

Although Quan disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, a message transmitted by the network side device, and activating or deactivating, by the UE, the dictionary for the UDC in accordance with the PDU, wherein the message carries at least one of a dictionary deactivating or disabling indication, dictionary activating or enabling indication, a dictionary resetting indication, and an identifier of one of the dictionaries pre-stored in the UE,



Jim however disclose wherein acquiring, by a UE, an indication from the network side device comprises: receiving, by the UE, “PDCP PDU” transmitted by a network side device (see Fig.2, para. 0057, Referring to FIG. 2, the radio protocol architecture of the LTE system includes packet data convergence protocol (PDCP) layers 1b-05 and 1b-40, radio link control (RLC) layers 1b-10 and 1b-35, and media access control (MAC) layers 1b-15 and 1b-30 respectively for a UE and an eNB. The PDCP layer 1b-05 or 1b-40 is in charge of IP header compression/decompression, para. 0232, 0237, the gNB transmits an RRC Connection Setup message such that the UE establishes an RRC connection (3e-10). The RRC Connection Setup message may include information indicating whether to use UDC per logical channel (Logical Channel Config), per bearer, or per PDCP entity (PDCP-Config). Specifically, the RRC Connection Setup message may provide information indicating whether to use UDC only for which IP or QoS flow, for each logical channel, bearer, or PDCP entity (or service data adaptation protocol (SDAP) entity) (information about an IP or QoS flow to use or not to use UDC may be provided to the SDAP entity such that the SDAP entity may instruct the PDCP entity whether to use or not to use UDC for each QoS flow), see Fig.17, 0241-0254, The base station (e.g., an eNB or a gNB) may configure or release UDC for a bearer or a logical channel which configures a RLC AM mode for the UE, by using the RRC message indicated by 3e-10, 3e-40, or 3e-75 in FIG. 17. The gNB may reset a UDC entity (or protocol) of a PDCP entity of the UE, by using the RRC message. Herein, resetting the UDC entity (or protocol) means that a UDC buffer for UDC compression of the UE is reset, and is required to achieve synchronization between the UDC buffer of the UE and a UDC buffer for UDC decompression of the gNB. Herein, to reset the buffer of the UDC entity, an existing PDCP control PDU may be modified or a new PDCP control PDU may be defined and a transmitter (e.g., the gNB) may reset a UDC buffer of a receiver (e.g., the UE) by using the PDCP control PDU instead of the RRC message to achieve synchronization for user data compression and decompression between the transmitter and the receiver).


As per claim 24, the combination of Quan and Jin disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, an RRC connection reconfiguration message transmitted by the network side device, wherein the RRC connection reconfiguration message comprises at least one of dictionary activating or enabling indication and M.sup.th dictionary activating or enabling indication, wherein an M.sup.th dictionary is one of the dictionaries pre-stored in the UE, and M is a positive integer (see para. 0348-0351, device first sends the preset dictionary information to the terminal, specifically: the network side The device may send the above-mentioned preset dictionary information through NAS signaling or RRC signaling. When the network side device sends the above preset dictionary information through NAS signaling, it can be transmitted through the DOWNLINK NAS TRANSPORT message or DOWNLINKGENERIC NAS TRANSPORT message ln the NAS signaling; when the network side device sends the above preset dictionary information through RRC signaling, You can use the redefined new RRC signaling to carry the preset dictionary information / an RRC connection reconfiguration message transmitted by the network side device). 

As per claim 25, the combination of Quan and Jin disclose the dictionary configuration method according to claim 24.

Quan further disclose when the RRC connection reconfiguration message comprises the dictionary activating or enabling indication, storing, by the UE, a dictionary into a compression buffer, and compressing, by the UE, a first PDCP data packet in a current bearer using the dictionary; or when the RRC connection reconfiguration message comprises the M.sup.th dictionary activating or enabling indication, storing, by the UE, an M.sup.th dictionary in the pre-stored dictionaries into the compression buffer, and compressing, by the UE, the first PDCP data packet in the current bearer using the M.sup.th dictionary (see para. 0097-0120, receiving preset dictionary information sent by a network-side device, where the preset dictionary information includes a preset dictionary, and the preset dictionary is a dictionary configured by the network-side device for the terminal to be used in uplink data compression UDC, information is used to verify whether the preset dictionary is complete, and after receiving the preset dictionary information, the terminal uses the verification information. The verification information checks that the preset dictionary is complete and saves the preset dictionary to generate the synchronization confirmation information. Also, per para. 109, when the verification information of each preset dictionary is different, the verification information is a unique identifier corresponding to the received preset dictionary, and the unique identifier is used to distinguish different preset dictionaries, see also para. 143-163). 

As per claim 46, the combination of Quan and Jin disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein the acquiring, by the UE, the indication from the network side device comprises: receiving, by the UE, an RRC message transmitted by the network side device, wherein the RRC message comprises at least one of a dictionary deactivating or disabling indication, a dictionary resetting indication and UDC dictionary reloading indication (see para. 0044, sending preset dictionary .

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Quan (CN107302585(A)), Jin et al. (US Pub. No.: 2019/0149421), and further in view of Park et al. (US Provisional 62/574954 (herein under prov954), further published as US Pub. No.: 2019/0124181).

As per claim 23, the combination of Quan and Jin disclose the dictionary configuration method according to claim 22.

Quan further disclose wherein prior to acquiring, by the UE, the indication or the dictionary from the network side device, the dictionary configuration method further comprises: reporting, by the UE, capability information of the UE to the network side device, wherein the capability information comprises an indication indicating that the UE supports the UDC (see para. 0242, 0292-0301, the sending subunit is used to send UDC capability information to the network side device, where the UDC capability information is that the terminal reports whether it is saved to the network side device after obtaining the identifier of the usable dictionary There ls dictionary information corresponding to the identifier of the usable dictionary, also a network side device is used to send preset dictionary information to the terminal, The preset dictionary information includes a preset dictionary, and the preset dictionary is that the network side device is the dictionary configured by the terminal to be used in the uplink data compression UDC, see also para/ 0341-0351).



Park however disclose reporting, by a UE, capability information of the UE to a network side device when the UE is in a Track Area Update (TAU) process (see para. 0347, 0383, 0386, 0393, 0400, a wireless device 2810 sends a message to a base station 2815, the message to update location related information (e.g., tracking area, registration area, etc.) of the wireless device 2810, the message is a tracking area update request message, a registration area update request message, see prov954, 0192, 0210, 0212).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a UE, capability information of the UE to a network side device when the UE is in a Track Area Update (TAU) process, as taught by Park, in the system of Quan and Jin, so as to that he wireless device transmit, to the base station, the capability information, see Park, paragraphs 405-408, see prov954, 0210-0212).

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1,  and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Eravelli et al. (US Pub. No.: 2015/0085835), and further in view of Jin et al. (US Pub. No.: 2019/0149421).

As per claim 1, Eravelli disclose A buffer control method for a network side device (see Fig.1, para. 0032, a wireless communication system 100 is configured to facilitate transmitting vast amount of data from a mobile device to a network at a fast data transfer rate by synchronizing a compressor and a decompressor for data packet compression and decompression. Wireless communication system 100 includes at least one user equipment (UE) 114 that may communicate wirelessly with one or more network 112 / a network side device), comprising: 

when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE (see para. 0032-0034, a synchronization assembly 148 can be used to reset, in response to determining that a compressor memory 130 and a decompressor memory 132 are out-of-synchronization, the compressor memory 130 and the decompressor memory 132 (equivalent to disclosing first buffer reset information) to a predetermined state).

Although Eravelli disclose when the content in a compression buffer is different from the content in a decompression buffer, transmitting, by the network side device, first buffer resetting information to the UE;

Eravelli however does not explicitly disclose determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device; wherein the transmitting, by the network side device, the first buffer resetting information to the UE comprises: transmitting, by the network side device, the first buffer resetting information through Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU);

Jin however disclose determining, by a network side device (see Fig.17, gNB /a base station), whether content in a compression buffer of a UE (see Fig.17, a UE) is identical to content in a decompression buffer of the network side device (see para. 0251, the content of the compression buffer of a UE and the   the RRC message. Herein, resetting the UDC entity (or protocol) means that a UDC buffer for UDC compression of the UE is reset, and is required to achieve synchronization between the UDC buffer of the UE and a UDC buffer for UDC decompression of the gNB. Herein, to reset the buffer of the UDC entity, an existing PDCP control PDU is modified or a new PDCP control PDU is defined and a transmitter (e.g., the gNB)  reset a UDC buffer of a receiver (e.g., the UE) by using the PDCP control PDU, see also para. 0276, 0128, when the transmitter transmits an RRC message or PDCP control PDU instructing to reset the UDC buffer (or to reconfigure, restart, or reset UDC), to the receiver, the toggle bit 3j-15 of the UDC header 3j-05 may be set to be 1 for data to which UDC is newly applied, see also para. 0281, 0285). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by the network side device, whether content in a compression buffer of the UE is identical to content in a decompression buffer of the network side device, as taught by Jin, in the system of Eravelli, so that a network device (gNB) reset the buffer of the UDC entity, by modifying an existing PDCP control PDU or use a new PDCP control PDU defined and the network device  reset a UDC buffer of a receiver (e.g., the UE) by using the PDCP control PDU, see Jin, paragraph 251.

As per claim 8, claim 8 is rejected the same way as claim 1.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. 3GPP TSG-RAN WG2 #100 (Discussion on UDC Checksum Error Handling and Message Formats – R2-1713904, IDS submitted 4/14/2021, see reference made in Third Office Action, IDS 4/14/2021).
b. Liu (US Pub. No.:2019/0141567) – see para. 0019, “FIG. 1 illustrates a mobile communication network 100 with a user equipment (UE) 101 and a base station 102 supporting uplink data compression (UDC) in accordance with embodiments of the current invention. Mobile communication network 100 comprises a user equipment UE 101 and a serving base station BS 102. UE 101 is configured with uplink data compression (UDC) to improve uplink capacity by compressing uplink (UL) data. UDC uses dictionary-based compression method. At the transmitter side, e.g., UE 101, the UDC compressor keeps processed uncompressed data in its compression memory 130; at the receiver side, e.g., BS 102, the UDC decompressor also keeps processed uncompressed data in its own compression memory 140. The decompressor fails to decompress upcoming compressed data packet once the compression memory is asynchronous. Under normal condition, the compression memory between UE 101 and BS 102 is synchronized when UDC is configured. However, the compression memory become asynchronous due to asynchronous or erroneous memory operation, or due to compressed packet is dropped, e.g., by a packet data convergence protocol (PDCP) discard timer”.
c. Kim (US Pub. No.: 2020/0351712) – see para. 0025, “a method of processing data in a wireless communication system, the method being performed by a transmitting packet data convergence protocol (PDCP) entity, includes: receiving data from an upper layer; performing compression on the received data based on uplink data compression (UDC) configuration information; performing ciphering on the compressed data; and adding a UDC header and a PDCP header to the ciphered data and transmitting the resulting data. See also para. 0152, “Referring to FIG. 1H, when configured to perform an RRC message, a transmitting PDCP entity 1h-01 reset a buffer in a UDC apparatus of the PDCP entity according to the corresponding configuration and prepare a UDC procedure.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469